Citation Nr: 0011493	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability claimed as the result of 
coronary artery bypass surgery at a VA medical center in 
August 1992.

2.  Entitlement to special monthly pension based on being 
housebound due to disabilities.

(The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical treatment at a private facility 
on September 30, 1992, is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Judith A. Jones, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by Regional Offices (RO) of 
the Department of Veterans Affairs (VA) in June 1995 and 
September 1996 which denied the veteran's claims of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for alleged additional disability claimed as the result of 
surgery by the Department of Veterans Affairs (VA) in August 
1992, and entitlement to special monthly pension based on 
being housebound due to disabilities.  The veteran 
subsequently perfected appeals of these decisions.  

The RO's September 1996 decision also denied the veteran's 
claim of entitlement to special monthly pension by reason of 
the need for regular aid and attendance of another person due 
to disabilities.  The veteran did not submit a notice of 
disagreement with regard to this issue, and did not perfect 
an appeal of this issue.  Therefore, this issue is not 
properly before the Board.

A hearing on this claim was held in Wichita, Kansas, on June 
7, 1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The Board 
notes that the tape of this hearing was defective and no 
transcript could be prepared of the hearing testimony.  In a 
November 1999 letter the Board notified the veteran of this 
situation and informed him that he should respond if he 
wished to have another hearing.  A copy of this letter was 
also sent to his attorney.  No response was received by the 
veteran or his attorney.  Therefore, the Board finds that the 
veteran is not prejudiced by the rendering of a decision 
based on the record without a written transcript.

In a February 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for alleged residuals as the result 
of cardiac artery bypass graft surgery by a VA medical center 
in August 1992, will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's nonservice-connected disabilities are 
headaches rated as 50 percent disabling; diabetes mellitus 
rated as 40 percent disabling; irritable colon rated as 30 
percent disabling; residuals of a coronary artery bypass 
graft rated as 30 percent disabling; gout rated as 20 percent 
disabling; hypothyroidism rated as 10 percent disabling; 
anxiety and depression rated as 10 percent disabling; and 
costochondritis, stiff fingers, hypertension, residuals of a 
post-surgical infection of the right leg, impotence, status 
post fusion of C5-6, and amputation of the right index 
finger, all evaluated as noncompensable.  

3.  The veteran's combined nonservice-connected disability 
rating is 100 percent.  He is receiving nonservice-connected 
pension benefits.

4.  The veteran's disabilities do not result in his 
confinement to his home and the immediate premises.  He does 
not have a nonservice-connected disability rated at 100 
percent. 


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.351 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The VA treatment and 
hospitalization reports sufficiently document the nature and 
severity of his disabilities, and the impact his disabilities 
have on his personal functioning.  Therefore, no further 
development is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). The Board finds that the 
duty to assist the appellant has been satisfied.

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.351 (1999). 

In the present case, none of the veteran's nonservice-
connected disabilities are ratable as 100 percent disabling, 
his highest evaluation being 50 percent for irretractable 
headaches of unknown etiology.  All of his other non-service 
connected disabilities rated at a lower rating.  In this 
regard, the Board agrees with the evaluations assigned for 
his disorders by the RO, and the Board see no basis for 
increases in any of the disorders based on the evidence of 
record.  

Furthermore, the evidence does not show that he is unable to 
leave his dwelling or immediate premises due to his 
disabilities.  In fact, in an April 1998 VA treatment record 
he reported that he still drove, and that he often went to 
Wal-Mart to walk around the store.  For these reasons, an 
award of special monthly pension benefits based on housebound 
status is not in order.  Therefore, the Board concludes that 
an award of special monthly pension by reason of being 
housebound is not warranted.  


ORDER

Special monthly pension based on being housebound due to 
disabilities is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for alleged additional disability 
claimed as the result of coronary artery bypass surgery by 
the VA medical center in Denver, Colorado, in August 1992.  

In February 1997 the Board remanded this claim to the RO for 
an examination of the veteran for determination of whether 
the veteran developed any additional disability as the result 
of coronary artery bypass graft surgery in August 1992, 
specifically costochondritis and any residuals of a post 
surgical right leg infection.  In September 1997 VA 
examination reports, Dr. H., determined that the veteran 
suffered from chest pain, identified as costochondritis, 
which had its onset after the veteran's surgery in August 
1992, and that he had right leg pain secondary to his post-
surgical infection.  It is unclear from these examination 
reports if Dr. H. reviewed the veteran's claims file or 
relied solely on the veteran's report of his medical history.  

In June 1998, another VA physician, Dr. R., examined the 
veteran.  He concluded that the veteran's chest and leg pain 
were properly diagnosed as fibromyalgia, not costochondritis 
or any other disorder, and that his fibromyalgia was not 
related to his surgery in August 1992.  Dr. R. stated that he 
reviewed the veteran's claims file prior to rendering his 
decision, and described the basis for his current diagnosis 
of fibromyalgia, but did not discuss why he felt 
costochondritis was not an appropriate diagnosis.

The record contains multiple notations of a diagnosis of 
costochondritis from August 1993 to the present, including in 
a June 1998 statement by a private physician Dr. Wittman.  As 
noted, Dr. R.'s report does not specifically address the 
multiple diagnoses of costochondritis in the record.  

Given the medical evidence of record, there is a 
contradiction between Dr. R's diagnosis and the multiple 
other diagnoses of costochondritis.  Because it is not the 
function of the Board to make medical determinations, see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), there is 
insufficient information in the record upon which the Board 
can make a decision as to whether  the veteran currently 
suffers from costochondritis, fibromyalgia, or some other 
disorder.  Accordingly, the Board remands this claim for a 
second time and requests that the RO have a Board of two VA 
physicians examine the veteran to determine the correct 
diagnosis, and what, if any, additional disability the 
veteran has as a result of his August 1992 surgery.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  A VA examination of the veteran 
should be conducted by a board of two VA 
examiners who have not previously 
examined the veteran.  All testing or 
examinations deemed necessary should be 
performed.  The appellant's claim folder 
should be reviewed prior to the 
examination.  The examiners should render 
an opinion as to the appropriate 
diagnosis of the veteran's chest pain, 
identified as either costochondritis and 
fibromyalgia, and the appropriate 
diagnosis of any residuals of the 
infection of the right leg.  Once a 
diagnosis is determined, the board should 
render an opinion as whether any 
identifiable additional disabilities are 
due to the treatment received during this 
hospitalization at the VA medical 
facility in Denver, Colorado, in August 
1992.  

If the board of two VA examiners believe 
that additional disabilities did result 
from the treatment rendered during this 
period of hospitalization, it is 
requested that the examiners identify the 
specific components of the additional 
disabilities which are due to VA 
treatment as opposed to other causes.  To 
the extent possible, the board should 
comment on the "baseline" level of 
disability present before VA treatment 
and whether the disabilities were certain 
to result from or intended to result from 
the surgery.  A complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



